PER CURIAM.
A circuit court’s dependency order “must state the facts upon which the finding is made.” In the Interest of T.S.; M.H.W. v. Dep’t of Health and Rehabilitative Serv’s, 557 So.2d 676, 677 (Fla. 2d DCA 1990). Failure to make the statutorily required findings of fact requires that the adjudication be vacated. See Williams v. Dep’t of Health and Rehabilitative Serv’s,Z568 So.2d 995, 996-97 (Fla. 5th DCA 1990); J.C.G. v. Dep’t of Children and Families, 780 So.2d 965, 967 (Fla. 5th DCA 2001). In the instant case, the trial court’s order fails to adequately state facts upon which the conclusion of abuse was made, or to state any facts to support the conclusion that the relationship between appellant and her child is unhealthy. The trial court’s order cannot be salvaged as one that tracked the factual allegations of the Amended Petition for Dependency. See Williams, 568 So.2d at 997; Castellanos v. Dep’t of Health and Rehabilitative Serv’s, 545 So.2d 455, 458 (Fla. 3d DCA 1989). The Order of Adjudication of Dependency is VACATED and the cause REMANDED for further proceedings.
BARFIELD, KAHN and BROWNING, JJ., concur.